On Rehearing.
En Banc.
TATE, Judge.
This personal injury suit was consolidated for trial and appeal with the companion case of Walters v. Seven-Up Bottling Company of Alexandria, 212 So.2d 443 (decided this date on rehearing, Docket No. 2273 of this court). At the time of the accident, the plaintiff Mrs. Hayes was a passenger in the automobile driven by the plaintiff Mrs. Walters of the companion suit. She and her husband sue the Seven-Up Bottling Company, operator of the truck which drove into Mrs. Walters car, and its liability insurer for damages sustained in the accident. The trial court awarded her $250 general damages and her husband $10 medical expenses, and Seven-Up and its insurer appealed. (No contest is made as to these damages.)
*451On our original hearing we held that the defendants’ driver was not negligent. However, upon reconsideration of the record, we now find that the trial court did not err in holding such driver’s negligence to be the sole proximate cause of the accident for the reasons set forth in the companion case this date decided, cited above. Accordingly, we set aside our opinion on original hearing and now, on rehearing, do affirm and reinstate the trial court judgment as the decree of this court. The defendants-appellants are to pay all costs.
SAVOY, J., dissents for the reasons assigned in the original hearing.
HOOD, J., concurs for reasons assigned in concurring and dissenting opinion handed down in 212 So.2d 443.
Rehearing Denied.
SAVOY, J., is of the opinion that a rehearing should be granted.